UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
______________________________________________

MOHAMMAD KHALID,

                                      Plaintiff,

                      v.                                                    1:09-CV-96
                                                                               (FJS)
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; T. DIANE
CEJKA, Director, The National Records
Center, USCIS; SARAH TAYLOR,
USCIS, Acting District Director of Washington;
MICHAEL CHERTOFF, Secretary,
Department of Homeland Security; and
MICHAEL MUKASEY, Attorney General,
Department of Justice,

                              Defendants.
______________________________________________

APPEARANCES                                          OF COUNSEL

PAUL SHEARMAN ALLEN                                  PAUL SHEARMAN ALLEN, SR., ESQ.
& ASSOCIATES                                         MICHELLE BENITEZ, ESQ.
1329 18th Street, NW
Washington, D.C. 20036
Attorneys for Plaintiff

OFFICE OF THE UNITED                                 GABRIEL R. MARTINEZ, AUSA
STATES ATTORNEY
555 Fourth Street, NW
Suite 4817
Washington, D.C. 20530
Attorneys for Defendants

SCULLIN, Senior Judge

                                             ORDER

       Plaintiff commenced this action against Defendants under the Freedom of Information

Act ("FOIA"), seeking all records in his alien file, which he argued he needed to assist him in an
underlying immigration matter. See generally Complaint. On July 23, 2009, Defendants filed a

motion to dismiss the complaint against the individual Defendants on the ground that the Court

lacked subject matter jurisdiction to hear FOIA claims against federal officers. See Dkt. No. 7.

In addition, Defendants moved for summary judgment on the grounds that Defendant United

States Citizenship and Immigration Services ("USCIS") conducted an adequate search for records

responsive to Plaintiff's request, processed the records that Defendant USCIS located in

accordance with the governing law and released to Plaintiff all responsive records, or portions

thereof, to which he was entitled. See id. On August 20, 2009, Plaintiff filed papers in

opposition to this motion. See Dkt. No. 8. On September 10, 2009, Defendants filed reply

papers in response to Plaintiff's opposition and in further support of their motion. See Dkt. No. 9.

       On July 22, 2011, the Court held an in-person status conference with counsel to

determine which pages were still in dispute. At the conclusion of that conference, the Court

directed Defendant to provide the disputed pages to the Court for its in camera review. See

Minute Entry dated July 22, 2011. On August 17, 2011, Defendants submitted the disputed

pages. See Dkt. No. 18.

       Having reviewed the disputed pages, the Court hereby

       ORDERS that Defendants' motion to dismiss Plaintiff's FOIA claims against the

individual Defendants is GRANTED;1 and the Court further

       ORDERS that Defendants' motion summary judgment is GRANTED in part and

DENIED in part; and the Court further

       1
          The Court lacks jurisdiction to adjudicate FOIA claims against individual defendants
even if the plaintiff names such individuals in their official capacity. See Santini v. Taylor, 555
F. Supp. 2d 181, 183-84 (D.D.C. 2008) (citations omitted).

                                                 -2-
          ORDERS that Defendant USCIS properly withheld the following pages: #272, #286,

#287, #296-297, #311-314, #318, #319, #320-322, #324, #334-335, #344-345, #348-351, and

#389-390; ;and the Court further

          ORDERS that, after redacting employee identification numbers pursuant to Exemption

(b)(7)(C), Defendant USCIS shall release the remainder of page #17 to Plaintiff; and the Court

further

          ORDERS that Defendant USCIS shall release the following pages in their entirety to

Plaintiff: #23-24; #209, #327, #357-358, and #381; and the Court further

          ORDERS that, after redacting employee identification numbers pursuant to Exemption

(b)(6), Defendant USCIS shall release the remainder of pages #189 and #202; and the Court

further

          ORDERS that, after redacting any personal information that identifies the third person,

Defendant USCIS shall release the remainder of page #274; and the Court further

          ORDERS that, after redacting the alien registration numbers of third parties, Defendant

USCIS shall release the remainder of pages #355-356; and the Court further




                                                 -3-
       ORDERS that, after redacting the type-written comment at the bottom of this form,

Defendant USCIS shall release the remainder of page #378; and the Court further

       ORDERS that Defendant USCIS properly withheld the redacted portions of pages #229-

233 pursuant to Exemption (b)(6).


IT IS SO ORDERED.


Dated: August 31, 2011
       Syracuse, New York




                                             -4-